DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 5, and 38-42, were previously and subject to a final office action filed on May 7, 2020 (the “January 11, 2021 Final Office Action”).  On April 2, 2021, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, wherein Applicant: (1) further amended claim 1; and (2) canceled claims 2 and 38 (the “April 2, 2021 RCE”).  Claims 1, 4, 5, and 39-42, as recited in the April 2, 2021 RCE, are currently pending and subject to the non-final office action below.

Response to Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 102
Applicant’s arguments, see Applicant’s Remarks, p. 14-36, filed April 2, 2021, with respect to rejection of claim 1 under 35 U.S.C. § 102 as being anticipated by Sanford (Pub. No. US 2016/0217264), have been considered, but they are moot in light of Applicant’s amendments to independent claim 1.  Therefore, Sanford is not used to teach all of the newly amended claim limitations in claim 1.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, p. 14-36, filed April 2, 2021, with respect to rejections of claims 4, 5, and 39-42 under 35 U.S.C. § 103, have been considered, but they are moot in claim 1.  Therefore, the combinations of the references previously cited in the January 11, 2021 Final Office Action are not used to teach all of the newly amended claim limitations in claim 1.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(b)
Claims 1, 4, 5, and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 39, and 40 contain the trademark/trade name “Object Recognition Blueprint (ORB)” in lines 5 and lines 8-9 of claim 1; line 2 of claim 39; and line 2 of claim 40.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe object or image recognition software and, accordingly, the identification/description is indefinite.
Claims 4, 5, 41, and 42 (which individually depend on claim 1) are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor for similar reasons as described in the § 112(b) indefinite of claims 1, 39, and 40 above.

claims 39-41 each recite the limitation “the system of claim 2” in the preambles of each of claims 39-41.  However, there is insufficient antecedent basis for this limitation in the claims. See MPEP § 2173.05(e).  Following Applicant’s Amendments to the claims, Applicant canceled claim 2. See the April 2, 2021 RCE, at p. 2 (canceling claim 2).  As such, since claim 2 has been canceled, there appears to be an error in claim dependency for claims 39-41.  Since Applicant amended claim 1 to include similar limitations that were previously described in canceled claim 2 (see p. 2 of the April 2, 2021 RCE), Examiner suggests that Applicant amend claims 39-41 to have them each depend on claim 1 instead of their current dependencies on canceled claim 2.  For examination purposes, the preambles of claims 39-41 will be interpreted and read as “[t]he system of claim 1.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Sanford (Pub. No. US 2016/0217264); in view of:
- Bjontegard (Pub. No. US 2014/0171039);
- Staker et al. (Pub. No. US 2012/0179916); and
- Busser et al. (Pub. No. US 2013/0145449).

	Regarding claim 1,
		- Sanford discloses:
			- a system capable of running on an internet and/or cellular network, the system comprising (Sanford, paragraph [0033] and FIG. 2; Paragraph [0033] teaches and Figure 2 illustrates an example network environment 200 for monitoring and communicating with one or more patients during care delivery.  In one implementation, a virtual provider system 204 of a virtual command center (i.e., a virtual system for providing virtual continued care) is in communication with one or more patient systems 206 over a network 202 (e.g., the Internet, an intranet, a Virtual Private Network (VPN), Voice over Internet Protocol (VoIP), etc.) (i.e., a system capable of running on an internet and/or cellular network) to improve productivity and increase the use of a care team's time on the unit for one or more patients.):
				- a connected device capable of providing virtual continued care using an Electronic Caregiving Image (ECI) avatar (Sanford, paragraphs [0027], [0029], and [0034]; Paragraph [0029] teaches that the system is used for tracking information during a discharge process and i.e., continued care).  Paragraph [0029] further teaches that the system includes a virtual nurse 104, patient controller 106, and/or other computing device in communication with the patient controller 106 (i.e., examples of connected devices capable of providing the virtual continued care) for tracking patient assessments for the patient 102, including, without limitation, demographic, fall risks, nutrition screening, medication management/reconciliation, spiritual assessment, risk for embolism, and the like, in preparation for discharge (i.e., the system features may be used for virtual continued care).  Paragraph [0034] teaches that the virtual provider system 204 and patient systems 206 each include a communication device 208 and 210 (i.e., connected devices) for communicating over the network 202.  The communication devices 208, 210 may be generally any form of computing device capable of interacting with the network 202, such as a controller, a personal computer, terminal, workstation, portable computer, mobile device, tablet, phone, pager, multimedia console, or other Internet Protocol (IP)-based telecommunication devices (i.e., examples of the connected devices for providing the virtual continued care).  Paragraph [0027] teaches that in some implementations, at least some of the functions performed by the virtual nurse 104 may be automated with an avatar displayed on the display 108 to the patient 102 (i.e., providing virtual continued care using an Electronic Caregiving Image (ECI) avatar).); and
			- a variety of cloud-based utilities (Sanford, paragraph [0073]; Paragraph [0073] teaches that the network environment includes at least one server 1010 hosting a website or an application that the user may visit to access the healthcare portal 1002 and/or other network components.  The server 1010 may be a single server, a plurality of servers with each such server being a physical server or a virtual machine (i.e., a form of “a cloud-based utility”, which is interpreted as cloud-based storage), or a collection of both physical servers and virtual machines.  In another implementation, a cloud hosts one or more components of the network environment 1000 (i.e., another form of “a cloud-based utility”, which is interpreted as cloud-based storage).).
		- Sanford does not explicitly teach a system, comprising:
			- an Object Recognition Blueprint (ORB); and
wherein upon initiation, a single pathway system is utilized to simultaneously and securely connect the connected device to the Object Recognition Blueprint (ORB) and the variety of cloud-based utilities without storing login information of a user.
		- However, in analogous art of medical systems with image recognition features for verifying that patients are complying with medication regimens, Bjontegard teaches a system, comprising:
			- an Object Recognition Blueprint (ORB) (Bjontegard, paragraphs [0029] and [0041]; Paragraph [0029] teaches that the system includes a system mobile application software and/or an image recognition (IR) mobile application software (i.e., an “Object Recognition Blueprint (ORB)”, which is interpreted as any generic object/image recognition software – see Figure 4 of Applicant’s Drawings where the ORB is referred to as ORB Analytical Software).  Using a camera of a mobile device with the AR and or IR application and the device's camera, the recognized image or object is matched with an existing data file for a known image or object preferably residing in an image/object server in the cloud Paragraph [0041] teaches that Figure 10 is a schematic presentation of a mobile communication device with installed software that enables image recognition (i.e., an “Object Recognition Blueprint (ORB)”, which is interpreted as any generic object/image recognition software) through its camera and how this can establish and verify that the user of the mobile device is interacting with a real life object, image or video/audio feed that is pre-captured and stored in a cloud based target and image recognition database, while connected to a cloud based or in a device-augmented reality experience.); and
			- wherein upon initiation, system is utilized to simultaneously and securely connected the connected device to the Object Recognition Blueprint (ORB) and the variety of cloud-based utilities (Bjontegard, paragraphs [0133] and [0135]; Paragraph [0133] teaches that the user’s mobile device (i.e., the connected device with the Object Recognition Blueprint (ORB) - see FIG. 10 in Bjontegard) and the MCRM system are connected to a display.  The display is connected to a content database in the cloud (i.e., cloud-based utilities) that is controlled by the MCRM system.  Paragraph [0135] teaches that information collection by the user’s device is recorded and communication to a separate HIPAA compliant database (i.e., a secure and simultaneous connection between the user’s device 
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems with image recognition features for verifying that patients are complying with medication regimens to modify the system taught by Sanford, to incorporate steps and features directed to an object recognition software and providing simultaneous and secure communications between the devices, as taught by Bjontegard, in order to verify, record, and remind users to take medications. See Bjontegard, paragraphs [0138] and [0205]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods with network security features, Staker teaches a system, wherein:
			- a single pathway system is utilized to simultaneously and securely connect a connected device to a variety of cloud-based utilities (Staker, paragraphs [0398], [0514], [0528]; Paragraph [0398] teaches that resultant data portions may be communicated across a single communications paths 2806 over network 2808 (e.g., the Internet, an intranet, a LAN, WiFi, Bluetooth, any other suitable communications means, or any combination thereof) (i.e., single pathway systems) to recipient system 2810.  Paragraph [0528] teaches that data is transmitted across a single OFDM communications channel (i.e., transmitted data over a single pathway system).  Paragraph [0528] further teaches that, as an additional benefit, the secure data parser may simultaneously transmit multiple data portions on multiple data channels (i.e., simultaneously and securely connecting devices and transmitting data over data channels).  These simultaneous transmissions may increase the effective bandwidth of the data transmission.  Paragraphs [0520] teaches a cloud computing security solution for securing data storage resources in a cloud.  System 4500, including secure data parser 4510, is coupled to cloud 4550 which includes data storage resources 4560 (i.e., providing secure connections between devices and the cloud-based utilities).  Paragraph [0514] teaches that these network security features are beneficial for 
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods with network security features at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of Bjontegard, to incorporate a step and feature directed to utilizing single pathway systems to simultaneously and securely connect devices to cloud computing resources, as taught by Staker, in order to (i) increase the effective bandwidth of the data transmission; and (ii) protect cloud computing resources and data being communicated between a cloud and an end-user or device. See Staker, paragraphs [0514] and [0528]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods with network security features, Busser teaches a system, comprising:
			- a system which does not store login information of a user (Busser, paragraph [0043]; Paragraph [0043] teaches that a device ID of the user device 1 is also sent to the server 2 as part of the message N during the registration i.e. during the transfer of the registration message N.  Using the secret cryptographic key (K.sub.priv) the server 2 can efficiently check the accuracy of the one-time password OTP, without the need to store the one-time password OTP centrally in the server for checking purposes (i.e., without storing login information of a user).  Paragraph [0043] teaches that the method is beneficial for significantly reducing the administration expense on the side of the server 2 or the service provider by enabling a server to delete or remove from its data memory the one-time passwords OTP it has generated, after these have been transmitted to the user devices.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods with network security features at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard and Staker, to incorporate a step and feature directed to deleting or removing user login information, as taught by Busser, in order to reduce the administration expense on the side of the server or the service provider. See Busser, paragraph [0043]; see also MPEP § 2143 G.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Sanford (Pub. No. US 2016/0217264); in view of:
- Melle et al. (Pub. No. US 2017/0193163).

Claims 4 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Sanford (Pub. No. US 2016/0217264); as modified in view of: Bjontegard (Pub. No. US 2014/0171039); Staker et al. (Pub. No. US 2012/0179916); and Busser et al. (Pub. No. US 2013/0145449), as applied to claim 1 above, and further in view of:
- Melle et al. (Pub. No. US 2017/0193163).

Regarding claim 4,
		- The combination of Sanford, as modified in view of: Bjontegard; Staker; and Busser, teaches the limitations of claim 1 (which claim 4) depends on, as described above.
		- The combination of Sanford, as modified in view of: Bjontegard; Staker; and Busser, does not explicitly teach a system, further comprising:
			- provision of continuous and secure access to cloud-based storage of user information.
		- However, in analogous art of cloud-based medical systems with secure connection features, Melle teaches a system, comprising”
			- provision of continuous and secure access to cloud-based storage of user information (Melle, paragraphs [0016] and [0025]; Paragraph [0025] teaches that the user device 5 may securely store the updated patient information until a secure connection with the cloud server device can be established.  Further, paragraph [0025] teaches that the user device 5 may provide the updated patient information to the cloud server device via a secure connection (i.e., secure access to cloud-based storage of the patient information).  As shown by reference number 175, the cloud server device may update or i.e., automatically).  In this way, the updated patient information may be captured in real time (e.g., as the patient information is updated) (i.e., transfer of the patient information is ‘continuous’ when a secure connection is established), or near real time (e.g., in real time or substantially real time), even when a user device is not connected to the cloud server device, and may still be made available to the cloud server device when it becomes possible to do so in a secure fashion (e.g., as soon as a secure connection may be established).  Paragraph [0016] teaches that this feature is beneficial for improving security of patient information and/or information relating to medical operations.).
	Therefore, it would have been obvious to one of ordinary skill in the art of cloud-based medical systems with secure connection features at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Staker; and Busser, to incorporate step and feature directed to continuous secure connections, as taught by Melle, in order to improve security of patient information. See Melle, paragraph [0016]; see also MPEP § 2143 G.

	Regarding claim 5,
		- The combination of Sanford, as modified in view of: Bjontegard; Staker; Busser; and Melle, teaches the limitations of claim 4 (which claim 5) depends on, as described above.
		- Melle further teaches a system, wherein:
			- the cloud-based storage of user information is consistently and automatically updated (Melle, paragraph [0025]; Paragraph [0025] teaches that the user device 5 may provide the updated patient information to the cloud server device via a secure connection.  As shown by reference number 175, the cloud server device may update or synchronize the patient information upon receiving the information from the user device 5 (i.e., automatically).  In this way, the updated patient information may be captured in real time (e.g., as the patient information is updated) (i.e., the patient information is updated in the cloud server automatically), or near real time (e.g., in real time or substantially real time), even when a user device is not connected to the cloud server device, and may still 
	The motivations and rationales to modify the system taught by Sanford, in view of: Bjontegard; Staker; Busser; and Melle, described in the obviousness rejections of claims 1 and 4 similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Sanford (Pub. No. US 2016/0217264); as modified in view of: Bjontegard (Pub. No. US 2014/0171039); Staker et al. (Pub. No. US 2012/0179916); and Busser et al. (Pub. No. US 2013/0145449), as applied to claim 1 above, and further in view of:
- Alotaibi (Pub. No. US 2019/0042700); and
- Fotsch et al. (Pub. No. US 2011/0145018).

Regarding claim 39,
		- The combination of Sanford, as modified in view of: Bjontegard; Staker; and Busser, teaches the limitations of claim 1 (which claim 39 is interpreted as depending on – see analysis described in the Claim Rejections – 35 U.S.C. § 112(b) Section above), as described above.
		- The combination of Sanford, as modified in view of: Bjontegard; Staker; and Busser, does not explicitly teach a system, wherein:
			- an environment of the Object Recognition Blueprint (ORB) comprises an OpenFDA API, the OpenFDA API allowing scrubbing of government provided, open-source, documents and databases, the government provided, open-source, documents and databases comprising information describing drug adverse events and drug recall enforcement reports.
		- However, in analogous art of medical systems and methods, Alotaibi teaches a system and method, wherein:
an environment of the Object Recognition Blueprint (ORB) comprises an OpenFDA API, the OpenFDA API allowing scrubbing of government provided, open-source, documents and databases (Alotaibi, paragraph [0020]; Paragraph [0020] teaches that each database may obtain its data though contractual agreements with government and/or private institutions.  Database providers may also use web crawling software (i.e., the equivalent of “an OpenFDA API”) to search key information web sites and search government/public servers for public records (i.e., scrubbing government provided, open-source, documents and databases).  Paragraph [0020] also teaches that this feature is beneficial for assuring the accuracy of real-time assessment of Quality of Life indicators.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Staker; and Busser, to incorporate a step and feature directed to searching government, public servers and records, as taught by Alotaibi, in order to assure the accuracy of real-time assessment of Quality of Life indicators. See Alotaibi, paragraph [0020]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Fotsch teaches a system and method, wherein:
			- the government provided, open-source, documents and databases comprising information describing drug adverse events and drug recall enforcement reports (Fotsch, paragraphs [0047], [0051], [0134], and [0154]; Paragraph [0051] teaches that in an embodiment, a healthcare provider reports an adverse event or reaction to a drug by a patient (i.e., drug adverse events) during a workflow at an EHR web site.  The adverse event information may be electronically transferred to the Federal Drug Administration ("FDA") and the particular drug (or pharmaceutical) manufacturer which may update the corresponding drug safety information (i.e., the government, open-source documents and databases comprise information describing drug adverse events).  Paragraph [0154] also teaches that logic block 309 illustrates acquiring and aggregating a plurality of adverse events reported from plurality of healthcare providers. In an embodiment, an Adverse Event report for a particular drug or i.e., the government, open-source documents and databases comprise information describing drug adverse events).  Paragraph [0047] teaches that the drug and medical device safety information may, for example, pertain to a medical device recall, drug recall (or correction, such as a label change) (i.e., the government, open-source documents and databases comprise information describing drug recall enforcement reports), newly discovered information about a drug such as drug interactions, use of the drug with patients with various medical disorders, or modifications to the proper dosage and administration of the drug.  Paragraph [0051] teaches that these features are beneficial for allowing for the drug and medical device safety information to be updated and accurately reported in an efficient and timely manner.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Staker; Busser; and Alotaibi, to incorporate a step and feature directed to incorporating adverse drug event and drug recall information into government, open-source documents and records, as taught by Fotsch, in order to allow for drug and medical device safety information to be updated and accurately reported in an efficient and timely manner. See Fotsch, paragraph [0051]; see also MPEP § 2143 G.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Sanford (Pub. No. US 2016/0217264); as modified in view of Bjontegard (Pub. No. US 2014/0171039); Staker et al. (Pub. No. US 2012/0179916); and Busser et al. (Pub. No. US 2013/0145449), as applied to claim 1 above, and further in view of:
- Hill, Sr. et al. (Pub. No. US 2018/0075558).

Regarding claim 40,
		- The combination of Sanford, as modified in view of: Bjontegard; Staker; and Busser, teaches the limitations of claim 1 (which claim 40 is interpreted as depending on – see analysis described in the Claim Rejections – 35 U.S.C. § 112(b) Section above), as described above.
		- The combination of Sanford, as modified in view of: Bjontegard; Staker; and Busser, does not explicitly teach a system, wherein:
			- an environment of the Object Recognition Blueprint (ORB) comprises derived analytic processes of assessment of user medication data, the derived analytic processes of assessment of user medication comprising drug interaction risk data, the drug interaction risk data comprising data describing at least one of: when two medications scheduled for consumption by a user pose a risk of possible interaction by the two medications, known side effects to the user
of the two medications, or an adverse reaction to the user of the two medications.
		- However, in analogous art of medical systems and methods, Hill, Sr. teaches a system and method, wherein:
			- an environment of the Object Recognition Blueprint (ORB) comprises derived analytic processes of assessment of user medication data, the derived analytic processes of assessment of user medication comprising drug interaction risk data, the drug interaction risk data comprising data describing at least one of: when two medications scheduled for consumption by a user pose a risk of possible interaction by the two medications, known side effects to the user
of the two medications, or an adverse reaction to the user of the two medications (Hill, Sr., paragraph [0024], [0047], and [0083]; Paragraph [0024] teaches that a CAM [clinical analytical message] data file may comprise an operative process (i.e., a derived analytic process) including at least the following steps: receiving an electronic prescription submitted from a healthcare provider; entering patient and drug information into the CAM data file; subjecting the information entered into the CAM data file to executable code that analyzes the information with patient clinical data extracted from the database (i.e., assessment of the user’s medical data) including at least one or more of information about potential drug interactions with other drugs and patient risk factors (i.e., the user data comprises drug interaction risk data).  Paragraph [0083] teaches that the review processor 212 calls custom algorithms to analyze the populated data fields in the CAM data file 220 in light of the prescription 88 entered into the submission review system 200.  The algorithms are constructed to perform drug utilization reviews, analyzing the prescription for drug interaction with information in the EPO data 140 database such as (but not limited to) other drugs the patient may be taking (i.e., the drug interaction risk data comprises data describing when two medications schedule for consumption by a user pose a risk of possible interaction by the two medications).  Paragraph [0047] that these features are beneficial for enabling the prescribing of drugs that are compatible with the metabolic and clinical profile of the individual patient to help ensure (a) that the most effective drug is prescribed; (b) that a drug or dosage that can be adequately and safely metabolized will be prescribed; (c) that side effects are minimized, including those that could be potentially dangerous; and (d) that potentially dangerous interactions with other drugs or foods are minimized.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Staker; and Busser, to incorporate a step and feature directed to analyzing drug interaction risk data, as taught by Hill, Sr., in order to assure the prescribing of drugs that are compatible with the metabolic and clinical profile of the individual patient.  For example, Hill, Sr. teaches that analyzing drug interaction risk data helps to ensure that: (1) the most Hill, Sr., paragraph [0047]; see also MPEP § 2143 G.

Claims 41 and 42 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Sanford (Pub. No. US 2016/0217264); as modified in view of Bjontegard (Pub. No. US 2014/0171039); Staker et al. (Pub. No. US 2012/0179916); and Busser et al. (Pub. No. US 2013/0145449), as applied to claim 1 above, and further in view of:
- Goodman et al. (Pub. No. US 2015/0019250); and
- deCharms (Pub. No. US 2014/0368601).

Regarding claim 41,
		- The combination of Sanford, as modified in view of: Bjontegard; Staker; and Busser, teaches the limitations of claim 1 (which claim 41 is interpreted as depending on – see analysis described in the Claim Rejections – 35 U.S.C. § 112(b) Section above), as described above.
		- Sanford teaches a system and method, wherein:
			- the variety of cloud-based utilities comprise a direct voice access, Voice over Internet Protocol (VoIP), real-time streaming utility (Sanford, paragraphs [0026], [0033], and [0036]; Paragraph [0026] teaches that FIG. 13, which displays a graphical call button that when selected causes the patient user device 114 to call the virtual nurse 104 either directly or via the patient controller 106 (i.e., the variety of cloud-based utilities comprise a direct voice access).  Paragraph [0033] teaches that a virtual provider system 204 of a virtual command center is in communication with one or more patient systems 206 over a network 202 (e.g., the Internet, an intranet, a Virtual Private Network (VPN), Voice over Internet Protocol (VoIP) (i.e., the variety of cloud-based utilities comprise Voice over Internet Protocol (VoIP)), etc.  Paragraph [0036] teaches that the communication device 208 in the virtual i.e., real-time streaming utility) from each of the communication devices 210 of the patient systems 206 over the network 202 for presentation using the provider care delivery interface.  Further, paragraph [0036] teaches that the real-time video provides real-time surveillance of the patient rooms in the virtual command center with the virtual provider system 204 (i.e., the variety of cloud-based utilities comprise real-time streaming utility).) 
		- The combination of Sanford, as modified in view of: Bjontegard; Staker; and Busser, does not explicitly teach a system, wherein:
			- the direct voice access, Voice over Internet Protocol (VoIP), real-time streaming utility providing direct voice access to an emergency responder for a user by an initiation of an emergency response action sequence, the initiation of the emergency response action sequence comprising an immediate connection sequence to a queued emergency operator using a sessionized instance of audio data exchange between the emergency responder and the user allowing encryption of the audio data, the sessionized instance of audio data exchange using one communication channel with data tags assigned to each record of transmitted data of the audio data exchange.
		- However, in analogous art of medical systems and methods, Goodman teaches a system and method, wherein:
			- the direct voice access, Voice over Internet Protocol (VoIP), real-time streaming utility providing direct voice access to an emergency responder for a user by an initiation of an emergency response action sequence, the initiation of the emergency response action sequence comprising an immediate connection sequence to a queued emergency operator (Goodman, paragraphs [0040], [0050], [0086], [0109], and [0110]; Paragraph [0040] teaches one or more telemedicine system functions may pre-programmed by the system manager for automated connections and secure video conferencing.  Further, paragraph [0050] teleconferencing component may be configured to stream real-time video captured by a remote caregiver camera onto a display associated with a user terminal and may further be configured to stream related audio to the user via an attached i.e., real-time streaming utility).  In addition, teleconferencing component 306 may be configured to initiate and manage an outgoing video and/or audio stream comprising a video image and/or voice input of a user captured by an attached camera and/or microphone (i.e., direct voice access).  Paragraph [0086] teaches that the services that are accessed through the system include access to both Voice-over-Internet Protocol (VoIP) (i.e., Voice over Internet Protocol (VoIP)) and cell phone voice calls, internet hosted video calls, and secure access to a wide range of medical service information and connections.  Further, paragraph [0109] teaches that the services provided by the system may also be provisioned as the first point of contact for an emergency call or it can be an automated secondary resource for any standard emergency (e.g., 911) call to other external emergency service providers (i.e., the system provides access to an emergency responder for a user by an initiation of an emergency response action sequence, which provides an immediate connection to an emergency operator).  Paragraph [0110] teaches that these features are beneficial for helping users to access and find relevant information and services.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Staker; and Busser, to incorporate a step and feature directed to providing access to an emergency responder through an immediate connection, as taught by Goodman, in order to help users to access and find relevant information and services. See Goodman, paragraph [0110]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, deCharms teaches a system and method, wherein:
			- a sessionized instance of audio data exchange between the emergency responder and the user allows for encryption of the audio data, the sessionized instance of audio data exchange using one communication channel with data tags assigned to each record of transmitted data of the audio data exchange (deCharms, paragraph [0155]; Paragraph [0155] teaches that in communications between an emergency responder and a user (i.e., a communication channel i.e., the exchange between the emergency responder and the user allows for encryption of the audio data).  Paragraph [0250] teaches that these features are beneficial for providing secure transmission of data, audio, video, messages, including two-way videochat, audiochat, and messaging.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Staker; Busser; and Goodman, to incorporate a step and feature directed to encrypting information that is transmitted during emergency communications, as taught by deCharms, in order to provide secure transmission of data, audio, video, messages, including two-way videochat, audiochat, and messaging. See deCharms, paragraph [0250]; see also MPEP § 2143 G.

	Regarding claim 42,
		- The combination of Sanford, as modified in view of: Bjontegard; Staker; Busser; Goodman; and deCharms, teaches the limitations of claim 41 (which claim 42 depends on), as described above.
		- Sanford teaches a system and method, wherein:
			- the direct voice access, Voice over Internet Protocol (VoIP), real-time streaming utility allows the user to communicate directly with the Electronic Caregiving Image (ECI) avatar using local voice capture communication with the Electronic Caregiving Image (ECI) avatar, the local voice capture communication with the Electronic Caregiving Image (ECI) avatar comprising voice based inquiries by the user of medical data of the user using the Electronic
Caregiving Image (ECI) avatar (Sanford, paragraphs [0028] and [0030]; Paragraph [0028] teaches that the virtual nurse 104 may video conference with the patient 102, such that an image of the virtual nurse i.e., local voice capture communication) permitting the patient 102 to communicate with the virtual nurse 104 (i.e., allowing the user to communicate directly with the Electronic Caregiving Image (ECI) avatar using local voice capture communication.  Paragraph [0030] teaches that the patient 102 may call the virtual nurse 104 to ask a question or use the patient controller 106 to generate a query (i.e., the local voice capture communication comprises voice based inquiries by the user), to which an answer is automatically generated.)
The motivations and rationales to modify the virtually integrated care delivery system and method taught by Sanford, as modified in view of: Bjontegard; Staker; Busser; Goodman; and deCharms, described in the analysis of the obviousness rejections of claims 1 and 41 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686  


/HIEP V NGUYEN/Primary Examiner, Art Unit 3686